Title: From Thomas Jefferson to William Hay, 16 May 1791
From: Jefferson, Thomas
To: Hay, William



Dear Sir
Philadelphia May 16. 1791.

I have this morning had a conversation with Mr. Dobson a bookseller on the subject of your Encyclopedie; I told him if he could dispose of it at such an advance as he sells his own books at, so that you might get something like first cost for first cost you would take it in books. He thinks it possible, and will endeavor to dispose of it. He thinks the chance would be better if the books were here. Yet I doubt whether it is certain enough to go to the expence of sending them before a purchaser offers.—I cannot help supposing you might find a purchaser in Virginia, on your assuring them that I will have the remainder imported for them (they advancing the money) which I will chearfully do. I will also be still on the lookout for a purchaser myself. I am this moment setting out on a long  journey, and can therefore only add assurances of the sincere esteem with which I am Dear Sir Your most obedt. humble servt,

Th: Jefferson

